Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 Claims 1, 14 and 18 each recite “a data aggregation process” without providing any further information regarding the process in the claims or applicant’s disclosure, rendering the process and therefore the claims indefinite.
Claims 1, 14 and 18 each recite “retrieved in real-time”. “Real-time” is a relative term which renders the claims indefinite. The term “real-time” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 2 recites “detecting client device at the channel selection interface”. It is unclear as what constitutes at device being at an interface, rendering the claims indefinite. Examiner recommends amending the claims to clarify that the client device is navigated to the channel selection interface.
Claims 3 and 15 each recite “additional website data”.It is unclear as to what the “additional website data” is in addition to, rendering the claims indefinite.
Claim 4 recites “a dedicated application”. It is unclear as to what constitutes “a dedicated application”, rendering the claims indefinite.
Claim 10 recites “separate application functionality. It is unclear as to what the application is separate relative to, rendering the claims indefinite.
Claim 11 recites “super application”. It is unclear as to what constitutes a“super application”, rendering the claims indefinite.
Claim(s) 2-13, 15-17 and 19-20 do not contain claim limitations that cure the indefiniteness of claim(s) 1, 14 and 18 respectively, and therefore are also indefinite under 35 U.S.C. 112(b).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Luna (20120210253) teaches displaying aggregating content from multiple websites.
Szalwinski (US 20130060791 A1) teaches displaying aggregating content from multiple websites.
Bostick (US 20150271230 A1) teaches aggregating streams from multiple social media sources.
Polis (US 20130191506 A1) teaches aggregating content from multiple sources.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310. The examiner can normally be reached Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178